Citation Nr: 0618335	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-34 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical disc disease.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003, a statement of the 
case was issued in October 2003, and a substantive appeal was 
received in December 2003.  The veteran testified at a 
hearing before the RO in March 2004.

The issues of service connection for varicose veins of the 
right lower extremity and for pes planus were also initially 
on appeal, but those benefits were granted by rating decision 
in February 2005. 

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a January 1997 Board decision, service connection for 
cervical disc disease was denied; the veteran did not file a 
notice of appeal.  

2.  In May 1997, the veteran filed a request to reopen 
entitlement to service connection for cervical disc disease. 

3.  In a May 1999 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for cervical spine 
disability; the veteran did not file a notice of 
disagreement.

4.  In April 2003, the veteran filed a request to reopen 
entitlement to service connection for cervical spine 
disability. 

5.  Additional evidence received since the RO's May 1999 
decision does not by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for cervical 
disc disease, nor does it raise a reasonable possibility of 
substantiating the claim of service connection for cervical 
disc disease.  

5.  Low back disability was not manifested during the 
veteran's active duty service, nor is low back disability 
otherwise related to the veteran's active duty service.



CONCLUSIONS OF LAW

1.  The January 1997 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).

2.  The May 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  New and material evidence has not been received since the 
May 1999 RO denial, and the claim of service connection for 
cervical disc disease is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in May 2003.  
The letters predated the August 2003 rating decision.  See 
id.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim 
to reopen and claims of service connection, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2003 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
his claim of service connection for cervical spine 
disability, and what type of information and evidence needed 
to substantiate the claims of service connection for cervical 
spine disability and low back disability, but there has been 
no notice of the types of evidence necessary to establish a 
disability rating or an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the 
appellant letters in May 2005 in which it advised him of the 
evidence necessary to reopen his claim of service connection 
for cervical spine disability and support his service 
connection claims.  Since the Board concludes below that the 
preponderance of the evidence is against reopening the 
veteran's claim to reopen entitlement to service connection 
for cervical spine disability, and entitlement to service 
connection for low back disability, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  In April 1996, the National Personnel 
Records Center indicated that no service medical records were 
available.  The veteran, however, submitted copies of his 
service medical records for the period 1964 to 1984.  In 
light of any outstanding service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The evidence of record also contains copies of the veteran's 
post-service VA and private medical records.  At the March 
2004 RO hearing, the veteran testified that he sought 
treatment at the San Francisco VA Medical Center (VAMC) in 
the 1990s, however, upon request by the RO for such records, 
no records were found from 1990 to March 2004.  The response 
from the VAMC indicated that the veteran was a new patient 
and had not been seen by a physician as of March 2004.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in June 2004.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues of entitlement to 
service connection for cervical spine and low back 
disabilities on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New & Material Evidence:  cervical disc disease

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen his claim was received in 
April 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran initially claimed entitlement to cervical spine 
disability in March 1992 which was denied in a January 1993 
rating decision.  The veteran perfected an appeal, and in a 
January 1997 decision the Board denied entitlement to service 
connection for cervical disc disease.  The veteran did not 
file a notice of appeal, thus the January 1997 Board decision 
is final.  38 U.S.C.A. § 7104.

In May and September 1997, the veteran submitted typewritten 
statements in an attempt to reopen entitlement to service 
connection for cervical disc disease.  In a May 1999 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim.  The veteran did 
not file a notice of disagreement, thus the RO's decision is 
final.  38 U.S.C.A. § 7105.

Evidence on file at the time of the Board's January 1997 
denial consisted of copies of service medical records which 
reflected that in July 1975 the veteran was seen with 
complaints of neck pain related to a two car accident.  He 
was noted to have been seen in the hospital for neck pain at 
C5-C6 secondary to the accident.  An August 1975 service 
medical record reflected that the veteran reported that his 
neck was feeling better.  A September 1976 service medical 
record reflected that the veteran had neck pain and upper 
back pain, as well as spasm in the paraspinal muscles with 
limited range of motion.  A service medical record dated in 
April 1977 reflected that he had complaints of neck pain for 
one day.  A muscle spasm was diagnosed.  A December 1981 
Report of Medical Examination reflected that the veteran's 
spine and musculoskeletal system were normal.

Also on file at the time of the Board's decision was a VA 
Form 21-4176, Report of Accidental Injury, completed by the 
veteran in February 1992, which reflected the veteran's 
report that in July 1975 he ran into a car which was parked 
in the middle of the road at night with no lights on. 

Also of record was a March 1992 statement from the veteran 
that he had continued treatment for his cervical disc problem 
since retirement from service, including treatment from a 
chiropractor three times per week.

The veteran underwent a VA examination in March 1992.  During 
the examination, the veteran gave a history of being involved 
in a motor vehicle accident while stationed in Texas in 1975.  
He reported that since the accident, he had remained 
symptomatic with decreased range of motion in the neck with 
pain, occasional muscle spasm and no neurological symptoms.  
On examination, the veteran's cervical spine was found to 
have normal configuration without muscle spasm.  Range of 
motion was normal for forward flexion, and backward 
extension, and decreased right flexion, left flexion, right 
rotation and left rotation.  An x-ray examination reflected 
narrowing of interspaces between C6-7 and T1 with marginal 
spurring at those levels.  There was also lesser spurring at 
the C4-5-6 level.  The diagnosis rendered was degenerative 
disc disease, cervical spine.

In denying the veteran's claim on the merits, the Board 
relied on the December 1981 examination which showed that the 
veteran's spine and musculoskeletal spine were normal, and 
that an initial diagnosis of degenerative disc disease in the 
cervical spine was not rendered until May 1992, approximately 
eight years after separation from service.

As noted, in May and September 1997, the veteran submitted 
statements attempting to reopen his claim.  He submitted a 
written statement, claiming that in July 1987, he reinjured 
his neck and back in an industrial accident while employed 
with a utility company.  In support of his claim, he 
indicated that he had sought treatment at Briston Park 
Medical Group from August 1987 to 1989 for cervical disc 
disease, however, upon request for such treatment records, 
the medical provider indicated that there were no medical 
records available.  The veteran also submitted correspondence 
from Richard D. Peek, M.D. dated in February 1995 which 
reflected that the physician had treated the veteran in the 
past in California, but had not evaluated him as the 
physician had been in Arizona for two years.  As discussed 
hereinabove, the RO declined to reopen the veteran's claim 
based on the submissions.

In support of his April 2003 claim to reopen, the veteran 
submitted additional copies of his service medical records.  
He indicated that he had recently found the additional 
service medical records.  The majority of the additional 
service medical records are duplicative or not relevant to 
the veteran's claim of service connection for cervical disc 
disease.  A July 31, 1975 service medical record that was not 
previously of record reflected that the veteran sustained a 
whiplash injury and complained of pain in the cervical spine 
and into the right scapular area.  The Board, however, had 
previously acknowledged and does not dispute that the veteran 
sustained a cervical spine injury during a motor vehicle 
accident in July 1975.  An August 18, 1975 notation reflects 
that the veteran made 5 visits to physical therapy from 
August 1 to August 7.  He received very little benefit from 
this, and did not return.  His status was unknown, and he was 
discontinued from the clinic.

The veteran also underwent a VA examination in June 2004.  
The examiner acknowledged the motor vehicle accident in July 
1975, the multiple interventions by physical therapy, the 
August 1975 report that his neck was better, and the 
September 1976 report of neck and upper back pain.  Upon 
physical examination, the examiner diagnosed spondylosis 
cervical spine without upper extremity radiculopathy, and 
opined that his cervical disc disease was not related to 
service.

As discussed, in January 1997, the Board issued a decision 
denying the veteran's claim of entitlement to service 
connection for cervical disc disease.  As the veteran did not 
file a notice of appeal, the Board's determination is final.  
38 U.S.C.A. § 7104.  Upon the veteran's May 1997 claim to 
reopen, the RO determined in a May 1999 rating decision that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for cervical disc 
disease.  Thus, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO determination in May 1999.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which by itself or when 
considered with the previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim, nor 
does the evidence raise a reasonable possible of 
substantiating the claim.  38 C.F.R. § 3.156.  Because new 
and material evidence has not been submitted, the claim of 
service connection for cervical disc disease cannot be 
reopened.

As indicated above, although the evidence submitted with the 
claim to reopen is new, it does not raise a reasonable 
possibility of substantiating his claim of service 
connection.  The additional service medical records 
submitted, while some are new, simply reiterate that the 
veteran sustained a motor vehicle accident during service in 
which he sustained whiplash and experienced pain in his 
cervical spine.  The January 1997 Board decision specifically 
acknowledged the July 1975 motor vehicle accident, however, 
also noted that the veteran's neck condition was not 
symptomatic as of a December 1981 in-service examination.  
The Board denied the claim based on lack of continuity of 
symptomatology as an initial diagnosis of degenerative disc 
disease of the cervical spine was not rendered until May 
1992, approximately 8 years after separation from service, 
and 17 years after the motor vehicle accident.  Moreover, the 
veteran submitted no additional evidence in support of his 
May 1997 claim to reopen.  As noted, medical records 
identified by the veteran for the period August 1987 to 1989 
were unavailable for review.  The additional service medical 
records submitted with his April 2003 claim to reopen do not 
shed any light on the contention that any current cervical 
spine disability is related to the incident that occurred in 
service in July 1975.  In fact, the veteran was afforded a VA 
examination in June 2004 in which the examiner specifically 
opined that his current cervical spine disability was not 
related to service.  Thus, the evidence received since the 
most recent final decision, while new, does not relate to an 
unestablished fact nor does it raise a reasonable possibility 
of substantiating the claim of service connection.  Service 
medical records reflect a cervical spine injury in July 1975, 
however, it appears that such condition was acute and 
transitory and resolved without residual disability.  An 
objective finding of a cervical spine disability was not 
reflected until March 1992, approximately 17 years after the 
motor vehicle accident and subsequent to a July 1987 
industrial accident in which he claimed he injured his neck.  
The new evidence submitted does not offer an etiological 
relationship between any current disability of the cervical 
spine and his period of service, and in fact continues to 
support that there is no etiological relationship between his 
current degenerative disc disease of the cervical spine and 
the cervical spine pain that he experienced during service.  

Overall, the evidence submitted since the January 1997 Board 
decision and May 1999 RO decision, does not relate to an 
unestablished fact necessary to substantive the claim of 
service connection, and the new evidence does not raise a 
reasonable possibility of substantiating the claim of service 
connection.  For these reasons, the Board concludes that the 
veteran has not presented new and material evidence to reopen 
his claim of service connection for cervical disc disease.  
38 C.F.R. § 3.156(a).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  

II.  Service connection:  low back disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed an initial claim for 'low back pain' in 
April 2003.  

Service medical records reflect that in April 1972, the 
veteran complained of low back pain when sitting and 
standing.  He reported pain for the previous three to four 
months.  On examination, there was no tenderness, good range 
of motion, and reflexes and strength were good.  The 
impression was low back strain.  A Report of Medical 
Examination performed in December 1981 reflects that the 
veteran's spine was clinically evaluated as normal.  A July 
1982 service medical record reflects that the veteran injured 
his low back while mowing the lawn.  Straight leg raising 
test was negative.  The assessment was illegible, however, 
the examiner prescribed medication, heat, and stretching 
exercises.  

A February 1992 private x-ray examination of the lumbar spine 
reflects that there was some narrowing of the L4-L5 lumbar 
disc interspace with phyertrophic changes and minimal 
sclerosis of the vertebral plates.  The examiner noted that 
the findings would be consistent with degenerative disc 
disease at this level.  The lumbosacral interspace was 
slightly narrowed but there was no evidence of hypertrophic 
changes, and this could be developmental rather than 
reflecting degenerative disc disease.  The study was 
otherwise unremarkable.

On VA examination in June 2004, the veteran reported 
localized low back pain radiating to the gluteal buttock.  He 
reported chiropractor intervention between 1995 and 2000.  He 
denied any falls secondary to the reported back problems.  On 
physical examination, the examiner diagnosed spondylosis 
lumbar spine without lower extremity radiculopathy.  The 
examiner opined that the veteran's low back pain was not at 
least as likely as not related to service.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for low 
back disability.  Service medical records reflect a low back 
strain in April 1972, and report of a low back injury in July 
1982, however, the objective medical evidence does not 
support a finding that any current low back disability is 
related to the complaints and findings in service.  The 
veteran sustained a low back strain in April 1972, however, 
service medical records do not reflect any subsequent 
complaints or residuals, thus it appears that such strain was 
acute and transitory in nature.  As noted, a December 1981 
examination report reflected that the veteran's spine was 
clinically evaluated as normal.  The veteran complained of a 
low back injury in July 1982, however, the objective medical 
evidence is silent for any subsequent complaints of low back 
disability until a February 1992 private x-ray examination 
reflected a possible diagnosis of degenerative disc disease.  
This, however, constituted a period of over 7 years after 
separation from service, and over 9 years after the last 
documented complaint of low back pain in service.  Thus, 
although the veteran may have sustained a low back injury in 
July 1982, the objective medical evidence is devoid of any 
continuity of symptomatology to support that any current low 
back disability is related to the isolated event in service.  
Moreover, the June 2004 VA examiner opined that the veteran's 
current spondylosis lumbar spine was not related to his 
military service.  The Board accepts the June 2004 VA 
examination as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records and a thorough examination.  See Boggs v. West, 11 
Vet. App. 334 (1998).

The Board has considered the veteran's own lay statements to 
the effect that his low back disability is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for cervical disc disease.  
Entitlement to service connection for low back disability is 
not warranted.  To this extent, the appeal is denied.  


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the issue 
of entitlement to service connection for hypertension.

In June 2004, the veteran underwent a VA examination with 
regard to his claimed hypertension.  The examiner indicated 
that there were only two in-service readings from 1981 for 
review, however, upon review by the Board, the claims folder 
contains copies of the veteran's service medical records for 
the period 1964 to 1984, which contain further information 
regarding blood pressure readings.  Moreover, the examiner 
opined that it is at least as likely as not that he had 
labile hypertension in 1981, but not with established 
hypertension until the late 1990s when he was started on 
medication.  Such opinion is somewhat unclear in that it 
fails to distinguish whether the veteran's current 
hypertension initially manifested during service.  Thus, the 
veteran should be afforded another VA examination to ensure 
that the examiner reviews the entirety of the claims folder, 
to include all service medical records, and to assess whether 
his current hypertension is related to service or whether his 
current hypertension was initially manifested by labile 
hypertension.  

In light of the claim of service connection for hypertension 
being remanded for additional development, the RO is 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), consistent with 
Dingess/Hartman, that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the service connection claim is granted, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to address the nature and 
etiology of any current hypertension.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any hypertension is 
related to his period of active service, 
and whether it is at least as likely as 
not that any current hypertension was 
initially manifested during service.  The 
examiner is requested to provide an 
explanation of whether any labile 
hypertension manifested during service 
was a manifestation of the veteran's 
current hypertension.   

3.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


